UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 20, 2013 LRI Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 333-173579 20-5894571 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3011 Armory Drive, Suite 300 Nashville, Tennessee37204 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (615) 885-9056 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS;APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OFCERTAIN OFFICERS. On March 18, 2013, LRI Holdings, Inc. (the “Company”) reached an agreement with Robert R. Effner, our Chief Development Officer, whereby Mr. Effner will be leaving the Company effective March 22, 2013 to pursue other opportunities. On March 20, 2013, the Company entered into a Separation and Release Agreement (the “Agreement”) with Mr. Effner.Mr. Effner has the right to revoke the Agreement within seven days of the execution date.Pursuant to the terms of the Agreement, Mr. Effner will receive bi-weekly severance payments equal to his base salary in effect at the time of termination for a period of one year along with continued payment of the Company’s contribution towards health benefits. Mr. Effner’s shares of Roadhouse Holding Inc. stock will be subject to the repurchase provisions of the Stockholders' Agreement. In addition, pursuant to the Agreement, all unvested stock options terminate and Mr. Effner waived his right to exercise any vested stock options. The Agreement contains customary confidentiality provisions and a full release of any claims against the Company by Mr. Effner. The term of the post-employment non-compete and non-solicitation provisions are one and two years, respectively. The foregoing description is only a summary and is qualified by reference to the actual Agreement, which will be attached as an exhibit toour Quarterly Report on Form 10-Q for the period ending April 28, 2013. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 22, 2013 LRI Holdings, Inc. By: /s/ Amy L. Bertauski Amy L. Bertauski Chief Financial Officer and Treasurer (Duly Authorized Officer) - 3 -
